Citation Nr: 1100362	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, rated as 40 percent disabling prior to July 27, 2004; 
and as 50 percent disabling as of September 1, 2004.

2.  Entitlement to an increased rating for a right sciatic nerve 
disability, currently rated as 40 percent disabling.

3.  Entitlement to a compensable rating for bladder incontinence 
associated with a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the rating for a 
lumbar spine disability from 10 percent to 40 percent, assigned a 
separate 20 percent rating for radiculopathy of the right lower 
extremity, and assigned a noncompensable rating for bladder 
incontinence associated with the lumbar spine disability.  A May 
2005 rating decision increased the rating for a lumbar spine 
disability from 40 percent to 50 percent, effective September 1, 
2004, and increased the rating for radiculopathy of the right 
lower extremity from 20 percent to 40 percent disabling, 
effective September 23, 2002.  However, as those grants do not 
represent a total grant of benefits sought on appeal, this claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  The Board remanded the claim for additional 
development in March 2008.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's low back 
disability has been manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or greater.  It has not been 
productive of incapacitating episodes greater than six weeks 
within the past 12 months, and ankylosis has not been shown.

2.  The Veteran's low back disability has been manifested by 
neurological impairment that approximates no more than moderately 
severe incomplete paralysis of the right sciatic nerve.

3.  Since April 1, 2009, the Veteran's low back disability has 
been manifested by neurological impairment that approximates no 
more than mild incomplete paralysis of the left sciatic nerve.

4.  The Veteran's urinary incontinence secondary to the low back 
disability has not required the wearing of absorbent materials.


CONCLUSIONS OF LAW

1.  From April 30, 2002, to September 23, 2002, the criteria for 
a 60 percent rating for the orthopedic manifestations of a low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 (2002 & 2003), 5239, 5242, 5243 (2010).

2.  For the period from September 23, 2002, to July 26, 2004, the 
criteria for a rating in excess of 40 percent for orthopedic 
manifestations of a low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 (2002 & 2003), 5239, 
5242, 5243 (2010).

3.  For the period since September 1, 2004, the criteria for a 
rating in excess of 50 percent for the orthopedic manifestations 
of a low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 (2002 & 2003), 5239, 5242, 5243 
(2010).

4.  The criteria for a rating higher than 40 percent for the 
neurological manifestations of a low back disability (moderately 
severe incomplete paralysis of the right sciatic nerve) have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 
(2010).

5.  Since April 1, 2009, the criteria for a separate 10 percent 
rating for the neurological manifestations of a low back 
disability (mild incomplete paralysis of the left sciatic nerve) 
have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 
8520 (2010).

6.  Throughout the pendency of the appeal, the criteria for a 
compensable rating for a bladder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.115a, 4.115b Diagnostic Code 7542 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2010), should only be considered in conjunction 
with diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
cervical, dorsal, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated 
using Diagnostic Code 5010, which directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings cannot to be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1 (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The regulations for rating disabilities of the spine were twice 
revised during the pendency of the Veteran's appeal, effective 
September 23, 2002, and effective September 26, 2003.  67 Fed. 
Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the claimant 
applies from the effective date of the change, while the previous 
version of the regulation applies prior to the date of change.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria 
can be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods preceding 
the effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old 
and the new versions of the relevant criteria.  The Board's 
following decision results in no prejudice to the Veteran in 
terms of lack of notice of the regulatory revisions.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

Prior to September 26, 2003, a 10 percent rating was warranted 
for slight limitation of motion of the lumbar spine, a 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  A 20 percent 
rating was warranted when it was moderate, with recurrent 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted when the 
intervertebral disc syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  Since Diagnostic Code 5293 contemplates limitation 
of motion, a separate rating for limitation of motion cannot be 
warranted.  VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for evaluation 
of intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the previous 12 
months, or by combining under 38 C.F.R. § 4.25 separate ratings 
of its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
least four weeks but less than six weeks during the past 12 
months.  A rating of 60 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  That 
regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (Diagnostic Code 5243), permits 
evaluation under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2010).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The Veteran's lumbar spine disability was previously rated as 40 
percent disabling under Diagnostic Code 5293 until September 23, 
2002, and is now rated under Diagnostic Codes 5299-5239.  
Effective September 1, 2004, the Veteran has been in receipt of a 
50 percent rating under Diagnostic Codes 5299-5239.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5293 
pertained to intervertebral disc syndrome.  Diagnostic Code 5299 
represents an unlisted disability requiring rating by analogy to 
one of the disorders listed under 38 C.F.R. § 4.71a.  Diagnostic 
Code 5239 pertains to spondylolisthesis or segmental instability.  
Other applicable diagnostic codes include Diagnostic Code 5010, 
for traumatic arthritis; Diagnostic Code 5241, for spinal fusion; 
Diagnostic Code 5242, for degenerative arthritis; and Diagnostic 
Code 52423, for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5238, 5242 (2010).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (Diagnostic Code 
5285), complete bony fixation of the spine (Diagnostic Code 
5286),  ankylosis of the lumbar spine (Diagnostic Code 5289), or 
lumbar strain (Diagnostic Code 5295) under the old criteria.  Nor 
has it been contended or shown that the Veteran has lumbar strain 
(Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), 
or ankylosing spondylitis (Diagnostic Code 5240), under the new 
criteria.  Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

The Board now turns to the applicable criteria.  In first 
addressing the old diagnostic criteria pertaining to limitation 
of motion of the lumbar spine, Diagnostic Code 5292 provided for 
maximum disability rating of 40 percent.  As the Veteran is 
already in receipt of a 40 percent disability rating, Diagnostic 
Code 5292 may not provide for an increased rating in this case.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2010).

Similarly, the General Rating Formula for Diseases and Injuries 
of the Spine provides for a maximum rating of 40 percent in the 
absence of ankylosis.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2010).  Because ankylosis 
of the lumbar spine is not demonstrated in treatment records 
dated from September 2003to the present, or by any report of VA 
examination, the Board concludes that the Veteran is not entitled 
to an increased rating of 50 percent prior to September 1, 2004, 
or 100 percent at any time throughout the pendency of the appeal, 
under the General Rating Formula for Diseases and Injuries of the 
Spine.

Diagnostic Codes 5242, 5003, and 5010 also may not serve as a 
basis for an increased rating in this case.  The lumbar vertebrae 
are considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45 (2010).  Diagnostic Code 
5242 directs that degenerative arthritis of the spine be 
evaluated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or more 
minor joint groups.  The lumbar spine may only be rated as one 
major joint.  Regardless, the Veteran is already in receipt of a 
rating in excess of 20 percent under a diagnostic code that takes 
limitation of motion into consideration, and thus neither 
Diagnostic Code 5003, 5010, nor 5242 may serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5242 (2010).

Under the old criteria, Diagnostic Code 5293, severe 
intervertebral disc syndrome, recurring attacks with intermittent 
relief, warranted a 40 percent evaluation.  Pronounced 
intervertebral disc syndrome, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief, 
warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

On September 2002 VA examination, the Veteran reported that he 
was told in 2001 that he had herniated another disc and would 
need to undergo spinal fusion.  He had a history of epidurals and 
approximately 12 nerve blocks to relieve his pain.  He had 
experienced right leg radiation since 1998.  He worked as a 
supervisor at a post office and had not lost time from work due 
to his back disability, though he could not walk on the routes of 
his mail carriers.  He had missed nine days of work due to his 
previous back surgeries.  His gait was upright without assistive 
device.  There was a slight antalgic gait.  He could walk on his 
heels but he could not walk on his toes or tandem walk because he 
would lose his balance.  He had range of motion of flexion to 30 
degrees, extension to 10 degrees, lateral flexion to 10 degrees 
on the left and 30 degrees on the right, and rotation 25 degrees 
to the left and to the right.  There was pain on movement.  
Straight leg raising was positive at 20 degrees actively and to 
10 degrees passively, bilaterally.  

Private treatment records show that in March 2004 and in July 
2004, the Veteran underwent laminotomy at L3-L4 due to disc 
herniation.  In July 2004, he reported that he had lumbar spine 
pain that radiated to his right hip and leg.  

On August 2004 VA examination, the Veteran reported a history of 
five back surgeries.  He had exhausted his sick leave and annual 
leave due to his back surgeries.  He reported that his low back 
pain had decreased but was still painful and required daily pain 
medication for pain management.  He continued to get nerve block 
treatments every two months which aided in pain relief.  He 
reported that his wife had to put on his shoes and tie the laces 
because he could not do any bending, and thus could also not 
complete any housework.  He used a cane to take strain off of his 
lower back but his doctors were encouraging him to not become 
reliant on the cane.  He reported severe flare-ups of 
incapacitating pain occurring at least six times per month, 
lasting for two to three days.  Physical examination revealed an 
extremely slow, methodical walk.  He had difficulty rising on his 
toes due to weakness in the lower extremities.  He was extremely 
guarding of his low back and appeared to have poor posture.  His 
position of comfort was to be forward flexed to 10 degrees, with 
increased pain when assisted to stand at 0 degrees.  There was no 
appreciated fixed deformity of the spine.  His mild postural 
abnormality was correctable.  Forward flexion was only to 30 
degrees, and an attempt to bend further was prevented with 
visible muscle tremors and weakness in the lower extremities.  
Extension was to 10 degrees, flexion was 20 degrees to the right 
and left, and rotation was to 40 degrees to the right and left 
with moderate to severe limitation due to pain.  Range of motion 
testing elicited pain that was demonstrated by groaning, facial 
grimaces, and findings of palpable spasms and visible tremors in 
the lower extremities.  There was moderate to severe paraspinal 
tenderness in the low back.  

At his November 2004 hearing before a Decision Review Officer, 
the Veteran stated that he had used hundreds of hours of leave 
related to the two back surgeries he underwent that year.  He 
stated that he had constant pain in his low back that radiated to 
his right leg and caused numbness in his right leg and right 
foot.  His right foot turned out and dragged while he walked.  He 
stated that he could not bend over and could only walk or drive 
for short periods of times.  He used a cane to walk.  He had had 
about 30 injections for pain relief.  

Private treatment records show that the Veteran underwent L3-4 
laminectomy again in July 2005, and underwent multiple spinal 
fusions and laminectomy in July 2007.  

On April 2009 VA examination, the Veteran reported that he had at 
least two bed bound episodes per month that lasted up to 24 hours 
at a time.  He had medically retired from the postal service.  He 
reported that his most recent surgery had been in February 2009, 
a fusion of L4, and following the surgery he was prescribed a 
custom brace.  He reported that his back pain was the most severe 
at night time while lying down, with alleviating factors being 
moving positions and pain medication.  His symptoms included 
malaise, numbness, and weakness.  He could stand for only two to 
three minutes and could walk as much as 100 yards.  He had 
unsteadiness and fell approximately three times per month.  He 
was unable to bend or complete even light household chores.  
Physical examination revealed that the Veteran was in a 14 to 15 
degree state of flexion while standing.  Range of motion testing 
was not performed due to his recent back surgery.  Inspection of 
the low back revealed no curvature or gibbus.  

On August 2010 VA examination, the Veteran was noted to have mild 
gibbus.  There was no curvature of the spine.  He was noted to 
stand at 10 degrees flexion at all times.  Range of motion 
testing revealed flexion to 30 degrees, extension to -10 degrees, 
lateral flexion to 10 degrees on the left and to 15 degrees on 
the right, and rotation to 10 degrees bilaterally.  Repetitive 
testing revealed a 5 degree decrease in range of motion.  

In this case, Board finds that prior to September 23, 2002, the 
Veteran is entitled to a higher 60 percent under Diagnostic Code 
5293.  Treatment records beginning in April 2001 show that the 
Veteran had lumbar pain that radiated to his right leg and hip.  
CT scan and myelogram revealed bulging/protruding discs at L3-4, 
L4-5, and L5-S1 with neural foraminal stenosis at L5-S1 on the 
right.  He had been treated with physical therapy, many lumbar 
nerve root blocks, and medications without relief.  EMG testing 
revealed radiculopathy on the right side.  The right leg pain did 
not cease despite conservative treatment.  He had positive 
straight leg raising on the right side with numbness at the S1 
distribution.  Ankle jerk on the right side was diminished.  He 
underwent laminotomy later that month.  In May 2002, he had a 
recurrence of pain in the right lower extremity.  There was 
positive straight leg raising and decreased sensation.  MRI 
showed post-operative changes at L4-5 and L5-S1 with no evidence 
of recurrent disc herniation.  On September 2002 VA examination, 
the Veteran reported that he continued to receive epidural nerve 
block injections every two months.  Physical examination revealed 
a slight antalgic gait.  He could walk on his heels but he could 
not walk on his toes or tandem walk because he would lose his 
balance.  Straight leg raising was positive at 20 degrees 
actively and to 10 degrees passively, bilaterally.  Accordingly, 
in light of the severity of the Veteran's lumbar spine disability 
prior to September 23, 2002, including pain, limited range of 
motion, and radiation to the right leg resulting in diminished 
ankles jerks and sensation that necessitated surgery, the Board 
finds that the Veteran's lumbar spine disability was manifested 
by symptoms contemplated by the 60 percent rating of Diagnostic 
Code 5293 for the period prior to September 23, 2002.  The 
disability most nearly resembled pronounced intervertebral disc 
syndrome with symptoms compatible with sciatic neuropathy with 
character pain and demonstrable muscle spasm and absent ankle 
jerk, with little intermittent relief.

However, the Board finds that the Veteran is not entitled to a 
higher 60 percent rating under Diagnostic Code 5293 since 
September 23, 2002, because to grant such an award would amount 
to impermissible pyramiding.  38 C.F.R. § 4.14 (20010).  Although 
there is evidence to support the finding that the Veteran's disc 
syndrome has caused sciatica with characteristic pain and 
demonstrable muscle spasm and absent ankle jerk, those symptoms 
and manifestations have been accounted for by the 40 percent 
rating assigned for radiculopathy of the right lower extremity, 
effective September 23, 2002.  Accordingly, because the Veteran 
is already in receipt of a 40 percent rating for intervertebral 
disc syndrome, and the additional symptoms related to his disc 
syndrome are accounted for by the separate neurological rating, 
the Board finds that Diagnostic Code 5293 cannot serve as a basis 
for a higher rating since September 23, 2002.  The Veteran's 40 
percent rating for orthopedic manifestations of the low back and 
40 percent for right leg radiculopathy is a higher benefit than 
the single 60 percent rating assigned prior to September 23, 
2002.  38 C.F.R. § 4.25 (2010).

The diagnostic code relating to intervertebral disc syndrome was 
amended, effective September 23, 2002.  After September 23, 2002, 
and prior to September 26, 2003, intervertebral disc syndrome 
could be rated either on the basis of the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations, along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003 and 2004).  However, the evidence does not support the 
finding that the Veteran's low back disability has resulted in 
incapacitating episodes, those in which bed rest has been 
prescribed by a physician, for a total duration of at least six 
weeks during any twelve month period under consideration.  
Although the Veteran has stated that he used hundreds of hours of 
sick leave when recuperating from back surgery, those periods of 
time have been accounted for when he was assigned a total 
temporary disability rating based upon surgery necessitating 
convalescence.  Aside from those periods of time, the evidence 
does not demonstrate that the Veteran has been prescribed bed 
rest by a physician for at least six weeks, as necessary for a 
higher 60 percent rating.  Specifically, the VA and private 
treatment records do not show that the Veteran has been 
prescribed bed rest by a physician.  Accordingly, the Board turns 
to whether the Veteran is entitled to higher ratings based upon 
the orthopedic or neurological manifestations of his lumbar spine 
disability.

For purposes of rating under Diagnostic Code 5243, chronic 
orthopedic and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2010).  Orthopedic 
disabilities are rated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Similarly, 
neurological disabilities are rated separately using criteria for 
the most appropriate neurological diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note 2 (2010).  The Board 
has already determined that because the Veteran has not been 
diagnosed with ankylosis at any time during the pendency of the 
appeal, and repetitive testing has not resulted in a finding of 
limitation of motion analogous to ankylosis, a higher orthopedic 
evaluation is not warranted.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

On September 2002 VA examination, the Veteran had active straight 
leg raising at 20 degrees and passively at 10 degrees.  His leg 
strength was 4 on the left and 3 on the right.  Patella reflexes 
and Achilles ankle jerks were unable to be obtained.  There was 
no quadricep atrophy.  

On August 2004 VA examination, the Veteran reported continuing 
numbness down his right leg.  He stated that prolonged standing 
or sitting worsened his back pain and caused the pain to radiate 
to his lower extremities.  Physical examination revealed that he 
had a significant limp on his right side and appeared to be 
dragging his right leg.  Neurological examination, however, was 
normal.  Deep tendon reflexes, sensory, and motor examination 
were normal.  There was noticeable decreased strength in the 
lower extremities at 4/5 bilaterally.  There was no muscle 
atrophy.  

On April 2009 VA examination, the Veteran reported numbness and 
tingling that had begun in the early 1990s.  He also had 
sensation in his left lower extremity that radiated from his 
lower back and was also felt in his foot.  The pain was constant 
and throbbing.  The left leg was completely numb.  His right leg 
had numbness in the lateral aspect of the right leg.  He had 
weakness and fatigue in the lower extremities with buckling at 
times.  Physical examination found no tremor or muscle atrophy.  
There was decreased sensation in the left foot and at the lateral 
aspect of the right leg.  There was no lower extremity edema.  
Posterior tibial and dorsalis pedal pulses were 1/1, bilaterally.  
Leg strength was 5-, bilaterally.  There was slight listing of 
the right lower extremity while standing that was markedly 
intensified on straight leg raising of the left leg.  Patellar 
reflexes and Achilles tendon reflexes were absent.  The 
assessment was bilateral lower extremity radiculopathy.  

On August 2010 VA examination, the Veteran stated that he had 
begun to experience numbness that radiated from the thighs to 
both feet on a constant basis.  He had multiple falls per month.  
Physical examination found that he tended to list to the left 
lower extremity.  There was no lower extremity edema or atrophy.  
There was no muscular fasciculation or tremor in the lower 
extremities.  Patellar reflexes were absent, bilaterally.  There 
was decreased sensation in the feet.  However, review of a recent 
private EMG study conducted in August 2010 revealed no 
electrophysiological evidence of any bilateral radiculopathy or 
diffuse sensorimotor peripheral neuropathy in either lower 
extremity.  Pursuant to a review of that record, the examiner 
determined that there was no evidence of lower extremity 
radiculopthy. 

Based upon a review of the treatment records, and resolving 
resasonable doubt in favor of the Veteran, the Board finds that 
the Veteran is entitled to a separate 10 percent rating for 
neurological manifestations of the left lower extremity since 
April 1, 2009, the date of VA examination at which the Veteran 
first complained of left lower extremity radiation, pain, and 
numbness and where left lower extremity radiculopathy was 
diagnosed.  Although the August 2010 EMG study did not meet the 
criteria for a diagnosis of radiculopathy, the record shows that 
the Veteran has experienced sensory manifestations in the left 
leg including numbness, weakness, and fatigue, with objective 
findings of decreased sensation.  Accordingly, the Board finds 
that a 10 percent rating is warranted, but no higher, for sensory 
involvement without objective findings of atrophy, incomplete 
paralysis, or nerve involvement, since April 1, 2009.

With regard to the right lower extremity, the Board finds that a 
rating higher than 40 percent is not warranted.  Marked muscular 
atrophy has not been found on any examination throughout the 
appeal period, and in fact, no muscle atrophy was found on 
September 2002, August 2004, April 2009, or September 2010.  Nor 
has the Veteran's right lower extremity neurological disability 
been diagnosed as severe.  Accordingly a higher 60 percent rating 
is not warranted under Diagnostic Code 8520.  Additionally, a 
separate rating for the neurological manifestations of the right 
lower extremity is not warranted for the period prior to 
September 23, 2002, because to grant such an award would amount 
to pyramiding.  The Veteran has already been awarded a higher 
rating for that period based in part upon his neurological 
symptoms of the right leg and therefore a separate rating would 
not be appropriate. 

With regard to the Veteran's bladder incontinence, the bladder 
symptoms related to his lumbar spine disability have been rated 0 
percent under 38 C.F.R. § 4.115b, Diagnostic Code 7542 (2010).

A neurogenic bladder disability must be rated according to the 
level of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7542 (2010).  Voiding dysfunction is to be rated as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a 
(2010). 

For voiding dysfunction, a 20 percent rating is assigned when the 
wearing of absorbent materials is required and when the absorbent 
materials must be changed less than two times per day.  Voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed two to four times per day is assigned a 40 
percent rating.  Voiding dysfunction requiring the use of an 
appliance of the wearing of absorbent materials that must be 
changed more than four times per day is assigned a 60 percent 
rating.  38 C.F.R. § 4.115a (2010). 

On September 2002 VA examination, the Veteran reported that he 
had urinary incontinence when he sneezed hard or with coughing.  
On August 2004 VA examination, the Veteran reported continued 
urinary leakage if he did any straining or if he held his 
bladder, or when he coughed or sneezed.  On April 2009 VA 
examination, the Veteran denied any bladder or bowel 
incontinence.  However, the evidence of record does not shows 
that the Veteran has worn absorbent material due to any urinary 
incontinence.  Although the Veteran has stated that he 
experiences some leakage, he has not stated that he uses a pad or 
any other absorbent material due to leakage, or that he has had 
to change his clothing or any pad due to leakage.  Accordingly, a 
compensable rating is not warranted for his urinary incontinence 
related to his low back disability.

For his low back disability, the Board has determined that the 
Veteran is entitled to a 60 percent rating, but not higher, prior 
to September 23, 2002, a 40 percent rating from September 23, 
2002, to September 1, 2004, and a 50 percent rating since 
September 1, 2004, under both the old and the new spinal rating 
criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the Veteran 
has complained of flare-ups, they occur only after certain 
activities, such as strenuous activities, prolonged standing or 
riding.  The VA examinations of record consistently document that 
the Veteran's range of motion did not result in ankylosis on 
repetitive testing.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, the assigned ratings already account for further pain 
and limitations due to repetitive testing.  Therefore, the Board 
finds that an increased rating based on additional pain, excess 
motion, fatigability, or incoordination is not warranted because 
the evidence does not demonstrate that due to those symptoms or 
flare-ups that the Veteran is disabled to the extent and to the 
frequency required by the next higher rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's back disability, but findings supporting a higher 
rating have not been documented.  In addition, it has not been 
shown that the service-connected back disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  The Veteran was able 
to continue working for many years as a supervisor despite his 
low back disability and eventually retired from the position.  
Therefore, the Board finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that prior to September 23, 2002, a 60 
percent rating was warranted for the low back disability.  
However, since September 23, 2002, the Board finds that a rating 
in excess of 40 percent until July 26, 2004, and in excess of 50 
percent after September 1, 2004, is not warranted.  A rating in 
excess of 40 percent for neurological manifestation of the right 
lower extremity is also not warranted.  Additionally, a separate 
10 percent rating for the neurological manifestations of the left 
lower extremity has been warranted since April 1, 2009.  However, 
the Board finds that a compensable rating for any bladder 
incontinence is not warranted.  Reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in June 2002, November 2003, 
March 2006, and April 2008; rating decisions in January 2003 and 
May 2005; a statement of the case in February 2004; and 
supplemental statements of the case in February 2007 and August 
2007. These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the reasons 
for the decisions.  VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the September 2010 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations in relation to these 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

From April 30, 2002, to September 23, 2002, an increased rating 
of 60 percent, but not higher, for a low back disability is 
granted.

From September 23, 2002, to July 26, 2004, a rating in excess of 
40 percent for a low back disability is denied.

Since September 1, 2004, a rating in excess of 50 percent for a 
low back disability is denied.

A rating in excess of 40 percent for moderately severe incomplete 
paralysis of the right sciatic nerve is denied. 

A separate 10 percent rating for mild incomplete paralysis of the 
left sciatic nerve is granted.

A compensable rating for bladder incontinence is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


